E. GRADY JOLLY, Circuit Judge,
dissenting:
I respectfully dissent because of the elementary and fundamental errors that the majority has made in its reaction to a statute plainly aimed at making medical practice more difficult for abortion doctors. The statute may well constitute an unfair legislative act, but that legislative unfairness cannot be corrected by an unconstitutional judicial act. In sum, this case presents no case or controversy under Article III of the Constitution and, consequently, we have no constitutional authority to decide its merits.
The majority has affirmed an injunction that apparently enjoins no individual but instead enjoins “the operation and effect of Act 825.” A court, however, does not enjoin a statute. A statute itself cannot operate to effect any result; an injunction enjoins defendants who are attempting to enforce or apply the statute.1 Yet, there are indeed named defendants in this case — the State of Louisiana and its governor. Therein lies the problem: the defendants who are sued in this case play absolutely no role in the acts complained of or in “the operation and effect of Act 825.” The defendants have never sought to enforce or apply the statute; nor will they ever do so; indeed, they have no authority to do so. An injunction against the defendants is therefore meaningless.
This statute gives women who have suffered injury during an abortion procedure a cause of action against their doctors. Thus, the statute contemplates injured women as plaintiffs, suing abortion doctors as defendants. Yet, there is not a single affected woman involved in this litigation. No doctor has been sued under the statute. Consequently, no court — the only entity with governmental powers under Act 825 — has ever applied the statute against any person. Instead, several abortion doctors and clinics have brought this suit2— purporting to represent the interests of women — while the State of Louisiana and its governor have been named as defendants.3 Although suing these defendants *362may present an expedient way to arrange for an opinion on the constitutionality of Act 825, the majority has disregarded the limits of our own power imposed by Article III of the Constitution and the Eleventh Amendment. This error has caused the majority to act beyond its constitutional authority and simply to issue an advisory opinion. I respectfully dissent.
I
A
The standing doctrine represents “an essential and unchanging part of the case- or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). The constitutional core of the standing doctrine contains three elements. Id. First, the plaintiffs must show that they have suffered or are about to suffer an “injury in fact.” Id. Second, “there must be a causal connection between the injury and the conduct complained of — the injury has to be ‘fairly ... trace[able] to the challenged action of the defendant, and not ... th[e] result [of] the independent action of some third party not before the court.’” Id. (quoting Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S. 26, 41-42, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976)) (ellipses and brackets in original). “Third, it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’ ” Id. (quoting Simon, 426 U.S. at 38, 96 S.Ct. 1917). If any one of these three elements is absent, the parties have brought something less than an Article III case or controversy before the court.
B
It is indisputable that the plaintiffs’ claimed injury is not “fairly traceable” to any action of the governor. Not only does the plaintiffs’ theory lack a “causal connection between the alleged injury and the conduct complained of,” but the plaintiffs have not even suggested that any act of the defendants in this suit has caused, or will cause, an injury to them. The State of Louisiana and its governor have no role in the “enforcement” of the civil tort statute. Like any other tort statute, Act 825 is only triggered by a private party suing another private party. Therefore, the imminent injury complained of would be the result of unknown, injured women bringing tort suits against the plaintiff doctors and clinics. The defendants here play no role in the matter; the governor will never sue the plaintiffs under the statute nor otherwise ever apply or enforce the statute against the plaintiffs. Any injury “results from the independent action of some third party not before the court.” Simon, 426 U.S. at 42, 96 S.Ct. 1917.
In response to this point, the majority points to the following provision of Louisiana’s Constitution:
The governor shall be the chief executive officer of the state. He shall faithfully support the constitution and laws of the state and of the United States and shall see that the laws are faithfully executed.
La. Const, of 1974, art. IV, § 5(A). The majority thus concludes that the plaintiffs’ claimed injury results from the actions of the state and its governor because the *363governor is charged with the general duty faithfully to execute Louisiana’s laws. Under Act 825, however, neither the governor nor any other state official has any duty to do anything. Nor does the governor have any authority to prevent a private plaintiff from invoking the statute. Consequently, an injunction against the governor (or the state for whom he acts) is utterly meaningless. Indeed, the majority’s reasoning in this respect has been rejected by the Supreme Court and every circuit court to address the point.
Long ago, the Supreme Court rejected the majority’s reasoning in Muskrat v. United States, 219 U.S. 346, 31 S.Ct. 250, 55 L.Ed. 246 (1911). The plaintiffs in Muskrat attempted to challenge the constitutionality of a federal statute by suing the United States. The Supreme Court recognized that the United States, acting as a defendant, had no interests adverse to the plaintiffs’ interests: the suit thus did not present an Article III “Case” or “Controversy.” To understand how the Court rejected the reasoning applied by the majority in this case, it is helpful briefly to recount the legislative enactments that led to the suit in Muskrat.4
During the early part of this century, Congress sought to de-centralize land ownership within various Native American tribes. Before 1902, several tribes, including the Cherokee Nation, owned the land of their members communally. In 1902, however, Congress passed legislation that converted the ownership of the land from communal ownership to individual ownership. The legislation thus allotted a certain portion of the communally-owned land to each living member of the Cherokee Nation born before September 1, 1902. Sometime thereafter, the tribal council of the Cherokees i-equested that their children born after September 1, 1902, but before March 4, 1906, also receive scheduled allotments of land. Congress granted this request and passed legislation in 1906 that allowed for this expansion of the class of persons receiving property. This expansion, of course, reduced the share of those members of the class described in the 1902 act. Sensing that this situation might pose constitutional problems, Congress enacted further legislation in 1907 that gave “William Brown and Levi B. Gritts, on their own behalf and on behalf of all other Cherokee citizens” the right to sue the United States “in the court of claims to determine the validity” of the 1902 legislation. Muskrat, 219 U.S. at 350, 31 S.Ct. 250 (quoting the 1907 Act). Under this Act of Congress, Brown and Gritts — who had received allotments under the 1902 Act — brought a suit against the United States challenging the constitutionality of the 1906 Act.
The Supreme Court ordered that the suit be dismissed for lack of jurisdiction for failure to present a “Case” or “Controversy” under Article III. Muskrat, 219 U.S. at 361, 31 S.Ct. 250. The Court noted that the United States was not a proper party to the suit because the United States had “no interest adverse to the claimants,” and that any ruling on the merits would constitute an advisory opinion. At the heart of its opinion, the Court stated:
It is true the United States is made a defendant to this action, but it has no interest adverse to the claimants. The object is not to assert a property right as against the government, or to demand compensation for alleged wrongs because of action upon its part. The whole purpose of the [1907] law is to determine the constitutional validity of this class of legislation [i.e., the 1906 act], in a suit not arising between parties concerning a property right necessarily involved in the decision in question, but in a proceeding against the government in its sovereign capacity, and concerning which the only judgment required is to settle the doubtful character of the legislation in question. Such *364judgment will not conclude private parties, when actual litigation brings to the court the question of the constitutionality of such legislation. In a legal sense the judgment could not be executed, and amounts in fact to no more than an expression of opinion upon the validity of the acts in question. Confining the jurisdiction of this court within the limitations conferred by the Constitution, which the court has hitherto been careful to observe, and whose boundaries it has refused to transcend, we think the Congress, in the act of March 1, 1907, exceeded the limitations of legislative authority, so far as it required of this court action not judicial in its nature within the meaning of the Constitution.
Muskrat, 219 U.S. at 361-62, 31 S.Ct. 260. Just as the United States had no interests adverse to the plaintiffs in Muskrat, here, the governor has no official interests adverse to the doctors and the clinics that have brought suit against him. Indeed, the doctors and clinics have not even alleged that the governor has acted adversely to them in any way.
The principle emanating from Muskrat—that parties lack constitutional standing to sue governmental entities solely to challenge the constitutionality of legislation — does not apply, however, when the plaintiffs sue a governmental official charged with specific duties in the enforcement of the challenged legislation. This point was made clear when, the year after Muskrat, the Supreme Court decided another suit involving the Cherokee Nation land. Levi B. Gritts, one of the named plaintiffs in Muskrat, was the captioned plaintiff in Gritts v. Fisher, 224 U.S. 640, 32 S.Ct. 580, 56 L.Ed. 928 (1912). As in Muskrat, the plaintiffs brought suit arguing that the 1906 legislation (expanding the number of Cherokee Nation members that were to receive land) violated the plaintiffs’ rights under the Constitution.5 In Gritts, the Court proceeded to decide the case on the merits. The Court no longer found any jurisdictional problems; instead, it observed at the outset of its opinion that the defendants — the Secretary of the Interior and the Secretary of the Treasury — were “charged with important duties” in the allotment and distribution of the lands. Gritts, 224 U.S. at 642, 32 S.Ct. 580. Implicitly, the fact that the defendants were charged with the duties of enforcing the land distribution legislation created a conflict in which the defendants’ interests were sufficiently adverse to the plaintiffs’ interests so that the suit presented an Article III “Case” or “Controversy.”
The lesson of Muskrat and Gritts is that Article III does not permit federal courts to entertain suits against sovereign governments for the simple purpose of challenging the constitutionality of legislation of that sovereign.6 Instead, if a party seeks to enjoin enforcement of particular legislation, he must sue a government official charged with specific duties of enforcement relating to the legislation, that is to say, the official with whom a controversy has been or will be created. In any different situation, the federal courts would decide the constitutionality of legislative acts without the benefit of a defense from an interested party.7
*365This precedent, which so clearly rejects the majority’s reasoning, has never been questioned by the Supreme Court in its opinions since Muskrat and Gritts. Neither has any federal appellate court questioned it. In fact, each of the several circuit courts that has addressed the issue has specifically concluded that plaintiffs cannot sue state officials in an attempt to test the constitutionality of state statutes when those state officials play no role in enforcement of the relevant statutes. See 1st Westco Corp. v. School Dist. of Philadelphia, 6 F.3d 108, 112-16 (3d Cir.1993) (finding “no case or controversy” between the plaintiff and state official-defendants when defendants had no enforcement responsibility other than their general duty to uphold the laws); Southern Pacific Transp. Co. v. Brown, 651 F.2d 613, 614 & n. 1 (9th Cir.1980) (concluding that the asserted injury-in-fact could not be traced to the attorney general, against whom relief was sought, when the plaintiff was challenging the constitutionality of a “non-penalty provision” of Oregon’s code); Shell Oil Co. v. Noel, 608 F.2d 208, 211 (1st Cir.1979) (“The mere fact that a governor is under a general duty to enforce state laws does not make him a proper defendant in every action attacking the constitutionality of a state statute.”); Mendez v. Heller, 530 F.2d 457, 460-61 (1976) (holding that the plaintiffs suit against state attorney general challenging the constitutionality of a civil statute “does not present the ‘exigent adversity,’ Poe v. Ullman, 367 U.S. 497, 506, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961), which is an essential condition precedent to federal court adjudication”); see also Socialist Workers Party v. Leahy, 145 F.3d 1240 (11th Cir.1998) (finding that Florida’s Secretary of State did have enforcement duties under the challenged statute, but also holding that the plaintiffs had not brought an Article III “Case” or “Controversy” against various other state officials who had no duty to enforce the statute). Judge Friendly, writing for a three-judge, district court panel, has also rejected the majority’s reasoning. Gras v. Stevens, 415 F.Supp. 1148, 1152 (S.D.N.Y.1976) (“[W]e know of no case in which the general duty of a governor to enforce state laws has been held sufficient to make him a proper party defendant in a civil rights action attacking the constitutionality of a state statute concerning ... private civil actions.”). I would think that we would consider the Supreme Court authority binding, the unanimity in the circuit courts indicative, and the voice of Judge Friendly highly persuasive.
II
Article Ill’s standing requirement is not the only constitutional bar to this case against Louisiana and its governor. Over one hundred years ago, the Supreme Court ruled that the Eleventh Amendment prohibits federal court jurisdiction when citizens challenge the constitutionality of a civil statute by suing state officials whose only duty to enforce the statute in question is their generic duty to enforce the laws of the state:
There is a wide difference between a suit against individuals, holding official positions under a state, to prevent them, under the sanction of an unconstitutional statute, from committing by some positive act a wrong or trespass, and a suit against officers of a state merely to test the constitutionality of a state statute, in the enforcement of which those officers will act only by formal judicial proceedings in the courts of the state. In the present case, as we have said, neither of the state officers named held any special relation to the particular statute alleged *366to be unconstitutional. They were not expressly directed to see to its enforcement. If, because they were law officers of the state, a case could be made for the purpose of testing the constitutionality of the statute, by an injunction suit brought against them, then the constitutionality of every act passed by the legislature could be tested by a suit against the governor and the attorney general, based upon the theory that the former, as the executive of the state, was, in a general sense, charged with the execution of all its laws, and the latter, as attorney general, might represent the state in litigation involving the enforcement of its statutes. That would be a very convenient way for obtaining a speedy judicial determination of questions of constitutional law which may be raised by individuals, but it is a mode which cannot be applied to the states of the Union consistently with the fundamental principle that they cannot, without their assent, be brought into any court at the suit of private persons.
Fitts v. McGhee, 172 U.S. 516, 529-30, 19 S.Ct. 269, 43 L.Ed. 535 (1899)(emphasis added); see also Ex Parte Young, 209 U.S. 123, 155-57, 28 S.Ct. 441, 52 L.Ed. 714 (1908) (quoting the above passage without questioning it and distinguishing the situation in Fitts because the case before the Court involved a challenge to a statute that the Attorney General was responsible for enforcing); Sherman v. Community Consol. Sch. Dist. 21 of Wheeling Township, 980 F.2d 437, 440-41 (7th Cir.1992) (Easterbrook, J.) (holding that the Eleventh Amendment requires the Attorney General to be dismissed as a party-defendant because he had “never threatened the [plaintiffs] with prosecution and as far as [the court could] tell [he had] no authority to do so”); Children’s Healthcare is a Legal Duty, Inc. v. Deters, 92 F.3d 1412, 1414-18 (6th Cir.1996) (holding the Ex Parte Young exception to Eleventh Amendment did not apply because the state Attorney General’s obligation to execute the laws was not a sufficient connection to the enforcement of the challenged statutes); Gras, 415 F.Supp. at 1152 (Friendly, J.) (discussing Fitts and Ex Parte Young). In short, the Eleventh Amendment prohibits the federal courts from entertaining suits like this one brought against a defendant official with no enforcement authority over the challenged statute.
Ill
With all due respect, it seems indisputable to me that the majority has disregarded the clear restrictions upon our judicial power under Article III and the Eleventh Amendment. The majority’s view on our authority to decide the merits of this case is not supported by either Supreme Court precedent or our own precedent.
I therefore respectfully dissent.

.Although the district court opinion suggests that the judgment operates universally against all who would claim its benefits, an injunction operates only to enjoin those persons involved in the lawsuit. See Fed.R.Civ.P. 65(d). The injunction can have no legal effect against women not part of this suit. Furthermore, Louisiana's courts are not bound by our court’s determination that a particular Louisiana law is unconstitutional (aside from dealing with the specific parties who were subject to the federal court judgment). Because “state courts and lower federal courts stand in a coordinate rather than a hierarchical relationship,” Louisiana courts may choose to view the majority’s opinion as persuasive precedent, or they may not. See generally, Richard H. Fallon, et al„ Hart and Wechsler's the Federal Courts and the Federal System 209 (4th ed. 1996).


. The abortion clinics and Dr. Whitmore are intervenors, but for simplicity I refer to them, along with Dr. Okpalobi (the initial plaintiff), collectively as the "plaintiffs” throughout this dissent.


. Although both the State of Louisiana and Governor Foster (in his official capacity) have been named as defendants, there is in effect *362only one defendant in this case. The state acts only through its officials, and the only official named was the governor. Thus, when I only refer to the defendant governor, that reference includes the State of Louisiana.
At the beginning of this lawsuit, both Governor Foster and Treasurer Duncan were named, in their official capacities, as defendants. Dr. Okpalobi, the original plaintiff, named the treasurer as a defendant because Dr. Okpalobi pressed a Takings Clause claim. The treasurer was, apparently, named as a defendant in an attempt to secure an injunction ordering the treasurer to pay money out of the state treasury. Dr. Okpalobi later amended his complaint to substitute the State of Louisiana for Treasurer Duncan. The plaintiffs have never explained any threatened, or even conceivable, action that either the governor or the state itself might take to "enforce” Act 825.


. The legislation is described in Muskrat, 219 U.S. at 348-51, 31 S.Ct. 250, and Gritts v. Fisher, 224 U.S. 640, 642-46, 32 S.Ct. 580, 56 L.Ed. 928 (1912).


. Specifically, the plaintiffs argued that the 1906 Act "arbitrarily takes from the [plaintiffs] and others similarly situated property which is theirs and gives it to others, and therefore is violative of due process of law.” Gritts, 224 U.S. at 646-47, 32 S.Ct. 580.


. No sovereign immunity issue existed in Muskrat and Gritts because Congress had waived the United States’ sovereign immunity by passing the 1907 Act that specified the United States as a defendant in suits challenging the legislation. See Muskrat, 219 U.S. at 350, 31 S.Ct. 250 (quoting that portion of the Act that specifies the United States as a defendant).


.As the majority notes, the defendants in this case waived their right to a trial on the merits. This should be a clue that the named defendants are not the proper parties for a challenge to Act 825. It is rare indeed that a party, who continues to contest the merits of the case, will agree to waive the right to a trial. Surely a party who has a genuine stake in the availability of a cause of action under *365Act 825 — that is, a woman injured during an abortion procedure — would have taken on a more spirited defense of Act 825 and demanded that the plaintiffs prove their factual allegations at trial. It is also worth noting that the defendants also attempted to waive oral argument before our court. These repeated waivers of rights by the defendants should raise some suspicion that there may not be an Article III case or controversy presented in this case.